Citation Nr: 1436429	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, including service in the Republic of Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the Regional Office (RO) in Waco, Texas.

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with depressive disorder, anxiety disorder, dysthymic disorder, and mood disorder.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the July 2008 rating decision denying entitlement to service connection for PTSD is final.

2.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The July 2008 rating decision is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran underwent a March 2011 VA psychiatric examination which diagnosed the Veteran with depressive disorder.  Although the examiner ultimately found that the Veteran did not meet the full criteria for a diagnosis of PTSD, he found that the Veteran did report two valid stressors related to his experience in Vietnam that have resulted in a sense of horror and may relate to his current symptoms of sleep disturbance, exaggerated startle response, and hyperarousal.  The Board therefore finds that the May 2011 VA examination report relates to at least one of the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

In March 2011 the Veteran underwent a VA psychiatric examination.  The examiner diagnosed the Veteran with depressive disorder and stated that he did not meet the full criteria for a diagnosis of PTSD, but he failed to discuss the Veteran's prior diagnoses of PTSD from his VA treating medical professionals or to provide an opinion regarding the relationship of the Veteran's depressive disorder to service.  The Board therefore finds that this issue must be remanded for a new VA psychiatric examination prior to adjudication.

It is also unclear from the record whether the Veteran's complete personnel records have been requested and obtained.  The AOJ should request from the National Personnel Records Center (NPRC) (and any other appropriate sources, as necessary) all outstanding service personnel records for the Veteran's active military service.

Additionally, the evidence indicates that the Veteran receives ongoing care through the Overton Brooke VA Medical Center in Shreveport, Louisiana and its affiliated facility, the Longview Community Based Outpatient Clinic in Longview, Texas.  Review of the paper and Virtual VA electronic files show that treatment records from those facilities have been obtained up to May 2014.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the appropriate sources complete service personnel records for the Veteran.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should obtain treatment records from the Overton Brooke VA Medical Center in Shreveport, Louisiana and its affiliated facility, the Longview Community Based Outpatient Clinic, since May 2014.  All attempts to obtain records should be documented.  If there has been no treatment since May 2014, that should also be noted.

3.  After associating any outstanding pertinent records related to the Veteran's claim, schedule a VA psychiatric examination by a psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and any records contained in Virtual VA or VBMS must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The psychiatric examiner should address the following:

(a) What are the Veteran's current psychiatric diagnoses?  Please also discuss the Veteran's prior psychiatric diagnoses, including depressive disorder, anxiety disorder, dysthymic disorder, mood disorder, and PTSD, and attempt to reconcile the various diagnoses.  If the examiner concludes that the Veteran does not meet the criteria for a diagnosis of PTSD, please discuss the Veteran's diagnoses of PTSD from his treating medical professionals, including the January 2012 and February 2013 diagnoses of PTSD by VA staff psychiatrists.

(b) With respect to each validly diagnosed psychiatric disorder, the please provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disorder had its onset during or is medically related to the Veteran's active duty service. 

A complete rationale for all opinions provided must be given.  If the examiner is unable to address any inquiry sought above, then he or she must fully explain why.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

5.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


